                                               United States Bankruptcy Court
                                                    District of Hawaii
In re:                                                                                                     Case No. 19-00227
Hawaiian Ebbtide Hotel, Inc.                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0975-1                  User: joni                         Page 1 of 1                          Date Rcvd: Feb 25, 2019
                                      Form ID: H1007b                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2019.
db             +Hawaiian Ebbtide Hotel, Inc.,   2415 Ala Wai Boulevard, #1901,   Honolulu, HI 96815-3410

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2019 at the address(es) listed below:
              Christopher S.B. Woo   on behalf of Debtor   Hawaiian Ebbtide Hotel, Inc.
               attorneychristopherwoo@gmail.com
              Office of the U.S. Trustee.   ustpregion15.hi.ecf@usdoj.gov
                                                                                            TOTAL: 2




            U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 7 Filed 02/27/19 Page 1 of 2
H1007b (12/15)
Information to identify the case:
Debtor 1              Hawaiian Ebbtide Hotel, Inc.                  United States Bankruptcy Court
                      Name
                                                                    District of Hawaii

Debtor 2                                                            Case number: 19−00227
                      Name
(Spouse, if filing)                                                 Chapter: 11

ORDER TO FILE DOCUMENTS AND NOTICE OF INTENT TO DISMISS CASE
NOTICE IS GIVEN THAT:

This case commenced on February 25, 2019 with the filing of a voluntary petition. The petition was not
accompanied by one or more of the following documents required under 11 U.S.C. sec. 521 and
Bankruptcy Rule 1007 and, if a case under chapter 13, under 11 U.S.C. sec. 1321 and Bankruptcy Rule
3015(b).

Corporate Resolution due 03/11/2019
Schedule A/B due 03/11/2019
Schedule D due 03/11/2019
20 Larg. Unsec. Cred. due 03/11/2019
Schedule E/F due 03/11/2019
Summary of Schedules due 03/11/2019
Schedule G due 03/11/2019
Schedule H due 03/11/2019
Stmt. of Fin. Affairs due 03/11/2019
The debtor(s) must file the documents listed above within 14 days after the date of the filing of the petition
unless an extension of time is requested and granted. Pursuant to LBR 1007−1(a)(2), failure to comply
timely with this order by filing all the missing documents may result in dismissal of the case as a willful
failure to abide by a court order within the meaning of 11 U.S.C. sec. 109(g)(1). This means that the
debtor(s) will be ineligible to file another bankruptcy petition for 180 days after the entry of the order
dismissing the case.


Date: February 25, 2019                                             Michael B. Dowling
                                                                    Clerk
Clerk's Office:
1132 Bishop Street, Suite 250
Honolulu, Hawaii 96813
(808) 522−8100
www.hib.uscourts.gov




         U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 7 Filed 02/27/19 Page 2 of 2
